Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 6/22/2020 is acknowledged and entered into record. Claims 2, 5, 25-26, 29, 37, 40, 46-48, 51 and 57 are amended. New claims 58-65 are added. Claims 1-2, 5-9, 20, 23, 25-26, 29-34 and 36-65 are currently pending, and are being considered for examination in the instant application.

Withdrawn objection/rejection  
3.		Upon consideration of appropriate amendment of claims, the rejections under 35 U.S.C. § 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.		Claims 1-2, 5-9, 20, 25-26, 29-34 and 36-65 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (WO 2015/138032, dated 9/17/2015), in view of Iyer et al WO 2016/086040, 6/2/2016 (IDS), and in further view of Uzel et al Science Daily 1-4, 8/3/2016, and as evidenced by Vila et al (Theranostics 9: 1232-1246, 2019), and Guo et al (Biomat 32: 9602-9611, 2011) (IDS), and Perry, C (The Neuromuscular junction: Structure and function, downloaded from the internet <Neuromuscular junction: Parts, structure and steps | Kenhub>, pages 1-6, downloaded on 2/25/2021). The rejection is maintained and extended to amended claims and new claims 58-65 for reasons of record in the Office Action dated 1/27/2020. Appropriate modifications are made to address instant claim amendments.
6.		The claims are directed to a method of culturing cells comprising: providing a microfluidic device comprising a membrane comprising a top and a bottom surface; seeding induced motor neuron cells (iMNC) on the top surface, and skeletal muscle cells (SKMC) on the bottom surface, to create seeded cells; exposing the seeded cells to culture media flow for a period of time; culturing the seeded cells such that a neuromuscular junction (NMJ) comprising spontaneously contracting myofibers, bursts of neuronal activity and action potential spikes forms within the device; assessing the health and/or integrity of NMJ;  and electrically stimulating the motor neurons or SKMCs  (claims 1, 8, 9, 36, 47), wherein the skeletal muscle cells (SKMC) are seeded on a gel (claim 25); wherein the: culturing induces SKMCs to differentiate into myofibers (claims 2, 26, 37, 48), form contractile tissue (claims 38, 49), or polynucleated myo-fibers (claims 39, 50); the cells are cultured for more than 10 days (claims 5, 29, 40, 51); the iMNCs are derived from induced pluripotent stem cells (iPCs) from a human patient having a CNS disorder (claims 6, 7, 30-31, 41-42, 52-53), wherein the disorder is ALS (claims 20, 32, 43, 54), and wherein the culturing produces skeletal muscle cells that spontaneously contract (claims 46, 57). The claims further recite a step (e) of assessing the health and/or integrity of the NMJ (claims 33, 44, 55), or comprising electrically stimulating the motor neurons or skeletal muscle cells (claims 34, 45, 56). Claims 58-61 recite that the membrane comprises polydimethylsiloxane (PDMS), and claims 62-65 recite that the NMJ comprises a terminal motor neuron bulb that transmigrates the membrane and contacts SKMC.
7.		Fernandez-Alcon et al teach a microfluidic device and methods of using the device for culture of different cells including mammalian or human cells in fluidic channels or under fluid (culture media) flow so as to form functional tissues that can be replicated as in living organs (abstract; para 0003, 0006, 0008, 00511). The reference teaches a device comprising a first and a second microchannel along with a membrane as an interface that separates the two channels, wherein the cells are present on both sides of the membrane (top and bottom channel) (para 0008, 00389), wherein the first or second (top or bottom) microchannel comprises gel (claim 52). The reference also teaches that the membranes in the device can comprise biocompatible materials like PDMS (para 00264, 00315; claim 35, 36, 50, 51) (as in instant claims 58-61). The reference further teaches that the device has inlet and outlet ports for the fluid (culture media) (para 00152), wherein the fluid flow can be for different times (a period of time as in instant claims 1c, 25c, 36c and 47c) (para 00158, 00159). Fernandez-Alcon et al teach a method for culturing cells using the device comprising seeding brain tissue specific cells (like neurons) on one surface (the first membrane surface or top channel), and other tissue cells (skeletal muscle cells) on the other side of the membrane (second or bottom channel) (para, 00389, 00353, 00365). The reference adds that the placing of various types of cells in the device can be determined by a skilled artisan, which again will depend on the organ function to be mimicked (para 00354). The reference teaches that cells like induced pluripotent stem cells can be used in the method, wherein the cells can be from a human patient with a disorder (para 0511). The reference also teaches that after the cells are seeded onto the membrane surface (or channels), fluids containing oxygen and growth factors (culture media) can flow to sustain the culture (growth and differentiation) (para 0319), for a period of culture time like 3-4 weeks or longer (i.e. 10 days or more of culture) until they differentiate (para 0448), or reach a pre-determined physiological end-point, such as a differentiated (i.e. induced to differentiate) state as in cells exhibiting a cellular process for example (para 00395, 00404) (as in instant claims 1a-c, 2, 5-7, 25a-c, 26, 29-30, 36a-c, 37-41, 47a-c, 48-52). 
8.		Fernandez-Alcon et al do not teach motor neurons, the formation and assessing health or integrity of the NMJ, the NMJ comprising a motor neuron terminal bulb, and that the iMNCs are from human iPSCs with CNS disorder.
9.		Iyer et al teach devices and systems having electrode and substrate for seeding cells, like muscle cells and neuronal cells forming the neuromuscular junction (NMJ) or an NMJ array (abstract; Figure 1) (as in instant claim 1d, 25d, 36d, 47d). The reference teaches a microfluidic device comprising microfluidic channels, seeding motor neuron cells and skeletal muscle cells, culturing the cells, wherein the skeletal muscle cells on culturing for up to 10 days differentiate to myoblast or myotubes (page 15, para 1; page 16, para 1; page 17, lines 21-29), wherein the contraction of myotubes is recorded (page 24, lines 20-22). The reference also teaches that myotubes comprise a fusion of muscle cells into multi (poly)-nucleated muscle fibers (Page 7, lines 31-32). The reference further teaches that the NMJ array comprises electrically active material and an electrical circuit for stimulating cells like myotubes or skeletal muscle cells (Fig 2C; page 3, lines 20-21) or neuronal cells (page 19, lines 13-16) (as in instant claims 34, 45, 56).  Iyer et al teach that skeletal muscle cells can be cultured on different substrates including PDMS or hydrogel (gel) providing a softer surface (para spanning pages 17, 18) (instant claims 58-61). The reference teaches that the circuitry induces action potential in a neuronal cell and contraction in the muscle cell (page 12, lines 28-30), indicating bursts of neuronal activity (as stated in the instant specification, page 25, para 5). It is well known to the person of ordinary skill in the art that an action potential comprises an amplitude, duration and frequency as recited in claim 47(d). Hence, the reference teaching of induction of an action potential in the device would inherently comprise the basic characteristics of the action potential – viz. amplitude, frequency and duration, absent any evidence to the contrary. Even though the reference does not teach that the NMJ comprises a “terminal bulb of a motor neuron …. contacting said skeletal muscle cells” as recited in new claims 62-65, the reference is teaching the formation of NMJ by culturing motor neuron cells and skeletal muscle cells in a microfluidic device, generation of action potential and muscle cell contraction, therefore, the claimed feature would inherently be present as a characteristic of NMJ, absent any evidence to the contrary. As evidenced by Perry, C (page 2, last para), the NMJ with motor neurons and muscle fiber, comprises the axon terminals of the neuron closest to the muscle fiber to enlarge and form a synaptic end bulb. As the reference teaches detection of nerve action potential and recording of myofiber contraction, and that the activity of NMJ is determined by recording the electrical activity of the muscle or neuronal cells and detecting contraction of the myotubes (page 25, lines 8-11) for testing the functionality of the NMJ, the reference is inherently assessing the health and/or integrity of the NMJ (as taught in the instant specification, page 3, lines 2-4) (instant claims 33, 44, 55).  
10.		Fernandez-Alcon et al or Iyer et al do not teach that the iMNCs are from human iPSCs with CNS disorder ALS. 
11.		Uzel et al teach a microfluidic device or chip filled with gel and comprising motor neurons and muscle cell that are separated to form in vitro three dimensional environment for the formation of NMJ, wherein the neurons extend axons toward the muscle fiber to make a connection (Summary; page 2, para 5, last para) (as in instant claims 1d, 25d, 36d, 47d, 62-65). Even though the reference does not teach formation of terminal bulb of a motor neuron, this will be inherent based upon characteristics of a functional NMJ as provided in the evidentiary article (see paragraph ….). The reference teaches that the muscle cells form muscle (myo) fiber (induced to differentiate), using which the muscle contraction (contractile tissue) is measured (page 2, para 6, 8). Uzel et al also teach the testing of the device (assessing the integrity) by stimulating the neuron using blue light and instantly observing muscle contraction (page 2, last para). The reference states that the stimulation of cell can also be done using electrodes (i.e. electrically stimulating) (page 2, para 7) (as in instant claims 8, 9). The reference teaches that the muscle and nerve cells can be obtained from pluripotent stem cells from an ALS patient (page 3, para 2) (as in instant claims 6, 7, 20, 31-32, 42-43, 53-54). It is obvious that Uzel et al is referring to human patients as ALS is known to be a human disease, and the reference explicitly teaches that the NMJ model mimics the environment in a human body (page 2, para 5), and that the model can be used for testing drugs for neuromuscular disorders or can even be tailored to individual patient (page 3, para 1). All of this clearly indicates that the ALS patient of the reference is human. 
12.		Iyer et al and Uzel et al do not explicitly teach spontaneous contractions of the muscle cells or myofibers in NMJs comprising motor neurons (non-optogenetic or optogenetic). However, this is an inherent activity observed in NMJs with or without stimulation, e.g. optical, as evidenced by Vila et al (page 1239, col 2; Figures 4B-C, 3B-C), wherein the spontaneous contractions can be inhibited by blockers (page 1240, col 1, last 2 lines). That spontaneous contractions are also observed in NMJs comprising non-optogenetic or unmodified motor neurons and SKMCs in culture, is evinced from the teachings of Guo et al, wherein muscle contractions in the absence of any stimulus (spontaneous contraction) could be observed and that the contractions are weakened by addition of tubocurarine (page 6, Section 3.4). Both references therefore, strongly support the fact that spontaneous contractions are inherently present in NMJs comprising muscle cells and motor neurons, absent any evidence to the contrary. 
13.		Additionally, with respect to the limitation in claims 46 and 57, reciting “said culturing produces the skeletal muscle cells that spontaneously contract”, is directed to an intended result of said culturing method of claims 36 and 47, but not a step that is to be performed by the artisan. Upon performing the steps (a-d) of claims 1, 25, 36 and 47 of said culturing method, and forming a NMJ inducing action potential in a neuronal cell or contraction in the muscle cell, recording the electrical activity of the muscle or neuronal cells, detecting contraction of the myotubes, and indicating bursts of neuronal activity, one will necessarily have obtained spontaneous contractions as recited in claims 46 and 57. Please note that none of the claims 46 and 57 has an active method step that needs to be actually performed beyond the steps recited in claims 1, 25, 36 and 47. 
14.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing seeded cells (like neuron, skeletal muscle cells, etc.) separated by a membrane in a microfluidic device as taught by Fernandez-Alcon et al, by culturing the cells under conditions to form a NMJ with action potential spikes and muscle contraction in view of the teachings of Iyer et al, wherein the motor neuron cells can be obtained from an ALS patient as taught by Uzel et al. The person of ordinary skill would have been motivated to use a microfluidic device or a chip for replicating NMJ, as it involves a vital connection between nerve and muscle, which would “help scientists understand and identify drugs to treat amyotrophic lateral sclerosis (ALS) …… as well as other neuromuscular-related conditions” (Uzel et al, page 1, last para; Summary). The person of ordinary skill would have expected success because microfluidic devices for cell culture were being used under different conditions of health and disease, before the effective filing date of the instant invention. 
15.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s remarks:
16.		(A) Applicant argues that the cited references fail to teach or suggest all claim limitations. 
	(i) 	Applicant argues that Fernandez-Alcon et al do not teach NMJ, rather refers to tight junctions or a blood-brain barrier (BBB) “formed between a single cell type of airway epithelial cells” and not an interphase formed between the motor neuron cell and skeletal muscle cell. Applicant asserts that Fernandez-Alcon et al do not teach NMJ, only discusses the BBB, and that a skilled artisan will understand that BBB and NMJ are different, i.e. “BBB is composed of a single cell type of endothelial cells, whereas the recited NMJ is the interphase junction formed between the instant two cell types of induced motor neuron cells and skeletal muscle cells”. Applicant refers to paragraph 7 of Levner Declaration filed on 10/1/2019. Directing attention to paragraph 00353 of the Fernandez-Alcon reference, Applicant argues that skeletal muscle is only taught “to simulate the mechanical load of walking, running, breathing,..”. 
	(ii) 	Referring to paragraph 3 of said Levner declaration, Applicant argues that Uzel does not teach a membrane, or “cells separated by the membrane”, rather teaches a device based upon the Campenot chamber design, “where muscle and neuron cells are placed in millimeter-sized compartments separated by pillars”.  With reference to paragraph 4 of the Levner declaration, Applicant argues that Iyer et al uses a graphene substrate and not a separation of cells using a membrane, therefore, does not teach or suggest NMJ “across a membrane”.
17.		(B) Applicant argues that the references fail to provide motivation for combining their teachings, and a reasonable expectation of success in arriving at the claimed invention.
	(i) 	Asserting that since Iyer and Uzel describe devices forming NMJ successfully, Applicant questions the motivation behind switching from Iyer et al and Uzel et al’s “successful platforms” to the microfluidic platform of Fernandez-Alcon et al “that has not been shown to form an NMJ”, and alleges that the Office Action is “relying on impermissible hindsight”. Applicant asserts that since the examiner has also not shown a motivation to modify the references, “the second prong of a prima facie case of obviousness is not established. Applicant adds that the Vila reference builds on the Uzel reference and does not provide evidence that a skilled person of art “as late as 2019 would STILL NOT move in the direction of Fernandez-Alcon et al.”
18.	(ii) 	Applicant argues that as the burden of the claimed structural and functional aspects of NMJ is not shown, the Office Acton does not provide proof of a reasonable expectation of success, rather only provides a generic statement relating to conditions of health and disease, which is irrelevant as this is not claimed. Arguing the Iyer and Uzel references, Applicant repeats the 10/1/1919 remarks that Iyer et al and Uzel et al teach optogenetic or light responding neurons for exciting the muscle fiber, however, do not teach “spontaneously contracting myofibers,” “spontaneous burst of neuronal activity,” or “action potential spikes”. Applicant also argues the teachings of evidentiary references Vila et al and Guo et al, which were provided for “spontaneous contractions”. Asserting that Figure 4A of Vila reference presents “untriggered contractions follow the light-triggered contractions”, Applicant questions Examiner to point out “contractions that are NOT following on after light treatment”. Applicant adds that Vila et al also do not teach a membrane in the NMJ culture system. Arguing the Guo reference, Applicant states that the reference teaches NMJ system using co-cultures of motor neurons and skeletal muscle cells on glass coverslips with trimethoxysilyl-propyldiethylenetri-amine (DETA) modification, however does not teach using a membrane, therefore the Guo platform cannot be reasonably extrapolated to the instantly recited membrane containing microfluidic device. 
	(iii) 	Arguing newly added claim limitations (claims 62-65), Applicant emphasizes that the prior art does not provide a reasonable expectation of success that the NMJ comprises “a terminal bulb transmigrating said membrane and contacting said skeletal muscle cells”. Applicant argues that the references do not teach a membrane separating the two cell types, and therefore, would not have a reasonable expectation of success in a structure forming across the membrane, i.e. with respect to claims 62-65.
19.		(C) Teaching away from claims 58-61 by Iyer et al and Guo et al
Referring to paragraph 5 of the Levner Declaration, Applicant argues that Iyer teaches the problems arising from different surfaces, and emphasizes that NMJ formation was “a relatively rare event” in the previous methods. Applicant also argues that Iyer teaches the importance of graphene as compared to SiO2 as substrate, because of lesser formation of myotubes in the latter. Applicant therefore, concludes that the teaching of Iyer “directed towards using a graphene substrate for NMJ formation and away from using silicone polymers such as the recited … PDMS membrane substrate” negates obviousness. Applicant adds that Guo teaches DETA substrate for neuronal growth. 
20.		Applicant concludes that since the prior art does not teach, motivate to combine  and provide a reasonable expectation of success in producing functional NMJs as instantly claimed, the rejection of claims under 103 should be withdrawn.

	Response to Applicant’s Remarks:
21.	 	(A)(i) Applicant’s arguments with respect to the teachings and suggestions of each of the prior art references and the statement in paragraph 7 of the declaration are considered, but not found to be persuasive. Paragraph 7 of the declaration alleges that Fernandez-Alcon only discusses the BBB, and that a skilled artisan will “understand that the BBB is different from the NMJ”.  As indicated in the previous Office Action, there is no disagreement that BBB and NMJ are distinct physiological systems, involving different cell types. However, as stated earlier, the Fernandez-Alcon et al reference teaches the basic design of the microfluidic device comprising a membrane separating the top and bottom channels, cells and culture media, wherein the membrane comprises biocompatible materials like PDMS. The reference adds that the placing of various types of cells like neurons, skeletal muscle cells, in the device can be determined by a skilled artisan, which again will depend on the organ function to be mimicked. Fernandez-Alcon et al therefore, provides a strong suggestion to a skilled artisan to try using the method for different systems (including NMJ).
22.		Applicant’s alleging that the BBB (of Fernandez-Alcon) is “formed between a single cell type of airway epithelial cells”, is not found to be persuasive. Paragraph 7 of the declaration (also referred to by Applicant) states that Fernandez-Alcon (para 00365) teaches two cell types – “brain cells on one surface of the membrane and “blood vessel-associated cells” on the other surface of the membrane” to form a BBB. Fernandez-Alcon therefore, clearly teaches BBB comprising a membrane as an interphase between two cell types, thereby negating Applicant’s allegation about the absence of a “membrane” and the presence “a single cell type of airway epithelial cells” for BBB, in the reference.  
23.		Applicant’s pointing to paragraph 00353 of the reference to prove that skeletal muscle cells are only considered for simulating processes involving walking, breathing, etc., but not in combination with induced motor neurons is considered. While it has been repeatedly acknowledged that the reference does not teach NMJ, the reference does teach using the device for culturing different combination of cells including neurons and skeletal muscle cells, which can be determined by a skilled artisan depending on the organ or process to be tested. The reference therefore, suggests simulation of different organs and functions resulting from different cellular interactions in the device. 
24.		(A)(ii) Applicant’s arguments with respect to Uzel teachings are not found to be persuasive. Paragraph 3 of the Levner declaration (as referred to by Applicant) discusses Uzel teachings and explains how Uzel builds upon the Campenot chamber concept using muscle and neurons for forming a NMJ. To begin with, the membrane is taught by the primary reference - Fernandez-Alcon et al, wherein the reference teaches the basic design of the microfluidic device comprising the membrane, cells and culture media. Applicant’s argument that Uzel et al only builds on the Campenot chamber concept, which apparently allows an interaction of a narrow cross-section of cells versus instant membrane use, is accepted, however, not found to be pertinent as Uzel teachings are not used for the specificities of the device. The reference is only used for derivation of iMNCs from iPSCs of ALS humans.
25.		Applicant’s arguments with respect to Iyer et al using graphene substrate and not a membrane for separation is considered. Paragraph 4 of the Levner Declaration (referenced by Applicant) states that Iyer uses graphene patterned on silicon as substrate, on which the myotubes and NMJs form. The paragraph asserts that Figure 10 of Iyer et al shows a mixed co-culture of motor neurons and myoblasts. Even though the reference does not exactly mirror the device of Fernandez-Alcon et al, Iyer et al on several occasions teach the use of microfluidic device and microfluidic channels for obtaining NMJ (see rejection). Iyer et al also suggest that the culture can be used with other devices known to the skilled artisan (page 24, lines 30-32). Agreed that Iyer et al exemplifies the use of graphene substrate, however, the reference also teaches that skeletal muscle cells can be cultured on various other substrates including PDMS. As Iyer et al teach the formation of NMJ using microfluidic channels, the reference is pertinent. 
26.		The primary reference therefore, is providing the template design for culture as instantly claimed, and explicitly stating “various types of cells on one or both surfaces of the membrane”, and “cell types grown on the device can depend on the type of tissue/organ function one intends to mimic” (para 00354). Fernandez-Alcon et al therefore, provides a strong suggestion to a skilled artisan to try using the method with the membrane for different systems (such as NMJ). Moreover, the instant specification teaches that the membrane can be coated with selective molecules to support “attachment of cells and promote their organization into tissues” (page 57, lines 12-14), thus indicating that modification of the surface (such as different coatings) is not excluded from the recited membrane. 
27.		The secondary references - Iyer et al and Uzel et al teach the NMJ using a microfluidic device. It would have been, therefore, obvious to the person of ordinary skill in the art to modify the method comprising culturing seeded cells (like neuron, skeletal muscle cells, etc.) using a microfluidic device as taught by Fernandez-Alcon et al, by culturing the cells under conditions to form a NMJ in view of the teachings of Iyer et al, wherein the motor neuron cells can be obtained from an ALS patient as taught by Uzel et al. The cited references properly teach or suggest the limitations as instantly claimed. Applicant seems to be dissecting each reference in a solitary manner, without considering that the obviousness is based upon the combined teachings of the cited references. 
28.		(B)(i) Applicant’s questioning the motivation of switching platform forming NMJ of Iyer et al and Uzel et al, to a membrane based microfluidic device of Fernandez-Alcon et al not teaching NMJ formation, is not found to be persuasive for reasoning provided above. It is repeatedly asserted that Fernandez-Alcon et al provides the fundamental structure of the device with the membrane as an interface between cell types, and a method of using it with different cells and culture flow, along with a strong suggestion to a skilled artisan to use the platform for different physiological systems, thereby instilling a motivation to modify the platform for different needs, thus satisfying the second prong of a prima facie case of obviousness. It is noted that obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O'Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
29.		Applicant’s allegation that the Office Action is relying upon impermissible hindsight while considering switching of Iyer et al and Uzel et al NMJ platforms to a microfluidic system of Fernandez-Alcon et al without a motivation, is not found to be persuasive based upon the analysis in the rejection and subsequent responses to Applicant’s remarks in prior paragraphs.
Additionally, "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant seems to argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). **>See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.< 
30.		Applicant’s argument about the Vila reference not being able to provide evidence “as late as 2019”, to a skilled artisan to move in the direction of Fernandez-Alcon platform, is not found to be persuasive. Applicant’s use of Vila teaching is not proper, as the reference was only used to show evidence that spontaneous contractions of muscle cells or myofibers in NMJs occur inherently. The reference was not used for showing obviousness of the claimed invention, or with an intention that this would motivate a skilled artisan to modify the teachings of Fernandez-Alcon et al.
31.	 	(B)(ii) Applicant’s argument that the Office Action does not provide a reasonable expectation of success is considered. Based upon the teaching and suggestion of the prior art as described in the rejections, and repeated explanation in various paragraphs of this Action, the person of ordinary skill would have been motivated to use a microfluidic device or a chip for replicating NMJ, as it involves a vital connection between nerve and muscle, which would “help scientists understand and identify drugs to treat amyotrophic lateral sclerosis (ALS) …… as well as other neuromuscular-related conditions” (Uzel et al, page 1, last para; Summary). Applicant’s alleging that the generic statement about “health and disease” is irrelevant, as it is not claimed, is confusing. Instant claims (claims 6-7, 31-33, 42-44, 53-55) recite that the cells are derived from a human with a CNS disorder or ALS, and the claimed method comprises steps for assessing the health and integrity of the NMJ. As the techniques were contemplated with subjects and cells associated with human diseases before the effective filing date of the instant invention, a person of ordinary skill would expect a reasonable amount of success in deriving at the method as claimed.
32.		Applicant’s questioning of spontaneous contractions in Figure 4A of Vila reference is considered. Applicant is asking to point out contractions that are not following light treatment in Figure 4A. The Figure description clearly depicts triggered (light triggered) and untriggered (spontaneous) contractions, showing that light triggered contractions have a higher displacement value. The reference also teaches that that the neurotoxin BTX or α-bungarotoxin stops “both light-triggered and spontaneous contractions” (Figure 4B). Vila et al teach that the experimental algorithm could “discriminate spontaneous and triggered contractions” (Figure 4B-C). The reference therefore, not only distinguishes spontaneous from light triggered contractions, it also provides data showing the discrimination. 
33.		Applicant’s argument against Guo teachings, asserting that the reference teaches co-cultures of motor neurons and skeletal muscle cells on glass coverslips modified with DETA, is considered. Applicant’s argument that both Vila and Guo do not teach a membrane separating the two cell types is not found to be persuasive, as the references are merely used for evincing the inherent feature of “spontaneous contractions” by a muscle cell, and not as a reference for showing obviousness of the claimed invention.
34.		(B)(iii) Applicant’s argument (with reference to new claims 62-65) that the references do not teach a membrane separating the two cell types, and therefore, would not have a reasonable expectation of success in a structure forming across the membrane is considered, but not found to be persuasive for reasons explained in the rejection and response to Applicant’s remarks. As set forth in the rejection, the limitation of new claims 62-65 is an inherent feature of NMJ. Applicant’s remarks that the references do not teach a membrane separating the two cell types is not persuasive. It is repeatedly stated that the combined teaching of Fernandez-Alcon et al, Iyer et al and Uzel et al render the instantly claimed method as prima facie obvious. Fernandez-Alcon et provide the template design for culture as instantly claimed, and explicitly stating “various types of cells on one or both surfaces of the membrane”, and “cell types grown on the device can depend on the type of tissue/organ function one intends to mimic” (para 00354, 00365). Iyer et al and Uzel et al teach a NMJ using a microfluidic device. As said combination of teachings render the instant method of culturing cells using a microfluidic device comprising a membrane separating two cell types that form a NMJ as obvious, and as Iyer et al teach the formation of NMJ by culturing motor neuron cells and skeletal muscle cells in a microfluidic device, resulting in the generation of action potential and muscle cell contraction, the claimed feature of the motor neuron terminal bulb contacting said skeletal muscle cells across the membrane, would inherently be present as a characteristic of NMJ, absent any evidence to the contrary. 
35.		(C) Applicant’s arguments against Iyer’s use of graphene and reference to paragraph 5 of the declaration is considered, however is not persuasive. To recapitulate, paragraph 5 of the declaration asserts that the surface substrate matters in case of formation of myotubes, based upon the showing that myotube formation is much lesser on SiO2 surface as compared to graphene surface. The paragraph adds that according to Iyer et al, co-culture methods in the past resulted in few NMJs, therefore, “NMJ formation was “a relatively rare event””, which is also not found to be persuasive. It is reiterated that the device of Fernandez-Alcon was a strong starting point for experimenting the formation of different organ systems, and the skilled person in the art would certainly find it obvious to try culturing of cells like neurons and muscle cells (included by Fernandez-Alcon) on either surface of a membrane using the microfluidic device. The statement in the Iyer reference that the NMJ formation is a rare event was in reference to co-cultures, and apparently pointed to the state of the art with respect to co-culturing of cells in vitro, not using a microfluidic device as taught by Fernandez-Alcon et al. Both Iyer et al and Uzel et al teach the use of microfluidic device for culture.
36.		Applicant's argument that Iyer teaches very little formation of myotubes on SiO2 surfaces as compared to graphene, therefore, teaches away "from using silicone polymers" such as PDMS is not persuasive. Firstly, Iyer et al teach that PDMS can be used as a substrate for solid support of cells, wherein the cells can be seeded (page 9, lines 15-20; page 17, lines 9-13). In example 1, as Applicant pointed to, the reference teaches differentiation of skeletal myoblasts to myotubes on graphene films or SiO2, wherein very little myotube formation is observed on SiO2 surfaces. However, the example neither teaches a NMJ formation with skeletal muscle cells and motor neuron cells, nor uses PDMS as a substrate for culture. It is noted that PDMS is a silicone based organic polymer that is inert, non-toxic, and viscoelastic, while silicon dioxide or silica (SiO2) is not a polymer and is toxic on inhalation, hence PDMS and silica are different chemical compounds having different physicochemical properties, therefore, are not equivalent, and cannot be substituted one for the other (Polydimethylsiloxane-Wikipedia, downloaded on 2/24/2021< Polydimethylsiloxane - Wikipedia>, pages 1-11; Silicon dioxide-Wikipedia, downloaded on 2/24/2021 < Silicon dioxide - Wikipedia>, pages 1-20). Furthermore, Iyer et al teach that PDMS is a softer substrate than SiO2, and use of such substrates might reduce the “detachment of myotubes from the electrically active material” (para spanning pages 17 and 18). The reference therefore, is clearly not teaching away from the use of PDMS substrate, on the contrary is providing some advantage of the substrate. Iyer et al do not teach against using PDMS nor has evidence that this will produce negative results than that shown by instant invention. It is noted that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
37.		Applicant appears to be pushing that the cited prior art (Iyer et al, Uzel et al) are nonanalogous. However, as explained above, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Fernandez-Alcon et al teaches the microfluidic device as instantly claimed, which although concentrates on BBB, explicitly suggests the skilled artisan to use other cell combinations for the formation of organ or physiological systems. The secondary references Iyer et al and Uzel et al teach the use of microfluidic culture device for NMJ and motor neurons derived from iPSCs of ALS patients. Applicant’s argument therefore, is not persuasive.
38.		Applicant is attacking each reference on a solitary basis. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
39.		For the above explained analysis and contrary to Applicant’s assertion, the prior art teaches, motivates to combine  and provides a reasonable expectation of success in producing functional NMJs as instantly claimed. The 103 rejection is therefore, maintained.


40.		Claims 1-2, 5-9, 20, 23, 25-26, 29-34 and 36-65 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), in view of Iyer et al (2016), and Uzel et al Science Daily (2016), and in further view of Taguchi et al (Brain Res 1034: 62-70, 2005). The rejection is maintained and extended to amended claims and new claims 58-65 for reasons of record in the Office Action dated 1/27/2020. 
41.		Claim 23 recites inhibiting the spontaneous contractions by adding calcium or sodium channel blockers to the media (claim 23).
42.		The teachings of Fernandez-Alcon et al, Iyer et al and Uzel et al are set forth above. 
43.		Fernandez-Alcon et al, Iyer et al or Uzel et al do not explicitly teach inhibiting the spontaneous contractions by adding calcium or sodium channel blockers. Iyer et al teach that NMJs comprising synaptic vesicles acetylcholine and acetylcholine receptors (on neurons and muscle cell, respectively), result in calcium entry and an action potential (page 8, para 2), and that the contraction can be inhibited by addition of agents or toxins (page 19, para 4).
44.		Taguchi et al teach the effect of calcium channel blockers on spontaneous muscle action potential (contraction) in a spinal cord-muscle co-culture system. The reference teaches that the addition of N-type calcium channel blockers ω-conotoxin GVIA (50 nM, 100 nM), and P/Q-type calcium channel blocker ω-agatoxin IVA (10-100 nM) to the culture medium, blocked (inhibited) the amplitude and frequency of the spontaneous contractions (Abstract; page 66, Section 3.3, para 1; Figs 3C, 4C). 
45.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing seeded cells (like motor neuron, skeletal muscle cells, etc.) separated by a membrane in a microfluidic device as taught in combination by Fernandez-Alcon et al, Iyer et al and Uzel et al, wherein the muscle cells show spontaneous contractions, by inhibiting the contractions with calcium channel blockers as taught by Taguchi et al. The person of ordinary skill would have been motivated to study the functionality of newly formed NMJs in a microfluidic device by using calcium channel blockers, as “calcium channels play a prominent role in neurally evoked spontaneous muscle action potential”, therefore, the examination “of pharmacological characteristics of calcium channels in NMJs” would provide a “convenient tool” for studying neuromuscular diseases (Taguchi et al, page 69, col 1, last para). The person of ordinary skill would have expected success because microfluidic devices for cell culture were being used under different conditions of health and disease, before the effective filing date of the instant invention. 
46.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

47.		Applicant’s Remarks: 
Applicant argues that Taguchi (used for rejecting claim 23) does not cure the deficiencies of the other references. Applicant asserts that since Taguchi teaches the effect of calcium channel blockers on spontaneous muscle contraction, and because none of the independent claims 1, 25, 36, 47 recite “claim 23’s optional step of inhibiting spontaneous contractions” Taguchi teachings do not defeat nonobviousness of the independent claims and dependent claims therefrom. Applicant therefore, requests withdrawal of the rejection. 
48.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Contrary to Applicant’s allegations, the primary references properly teach or suggest, motivate a modification and provide a reasonable expectation of success for the claimed method, for reasons explained above. Therefore, the instant invention as recited in claims 1-2, 5-9, 20, 23, 25-26, 29-34 and 36-65 as a whole was clearly prima facie obvious over the combined teachings of the prior art. The rejection is therefore, maintained.


Conclusion
49.	No claims are allowed.
55.			50.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Parker et al (US PGPB 20090317852, 12/24/2009) 
(Reference teaches that PDMS surface provides myocyte self-assembly. The reference also teaches that PDMS helps in restoring “elasticity and improved handling characteristics” of contracting myocytes (para 0004)).

Southam et al (J Neurosc Meth 218: 164-169, 2013)
(Reference teaches NMJ formation in a microfluidic chamber model comprising culturing spinal motor neurons, supporting glia and skeletal muscle. The culture model spatially mimics the anatomical and cellular interaction in the device, wherein glial cells are located with motor neuron cells in one chamber, and motor neuron axons extend to distal chamber with skeletal muscle cells (Abstract)).


51.		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
52.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
53.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
54.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
55.		Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
25 February 2021


/GREGORY S EMCH/Primary Examiner, Art Unit 1699